Citation Nr: 1011409	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus to include being secondary to chemical dioxins.

2.  Entitlement to service connection for hypertension to 
include being secondary to chemical dioxins.

3.  Entitlement to service connection for carcinoma of the 
throat to include being secondary to chemical dioxins.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Air Force from September 1965 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of April 2007 and September 
2008 of the Department of Veterans Affairs (VA), Regional 
Office (RO), located in Nashville, Tennessee.  In the first 
action, the RO denied entitlement to service connection for 
diabetes, hypertension, throat cancer, and PTSD.  It also 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation.  The appellant 
submitted a notice of disagreement with respect to the four 
service connection issues following receipt of the April 2007 
rating decision.  In the second action, the RO denied the 
appellant's claim for the assignment of a compensable 
evaluation for his bilateral hearing loss.  The appellant was 
notified of that action and he appealed the rating decision.

In December 2009, the appellant presented testimony before 
the undersigned Veterans Law Judge via a videoconference 
hearing.  A transcript of that hearing was produced and has 
been included in the claims folder for review.

The RO denied service connection for prostate cancer in a 
rating decision of December 2008.  In a November 2009 
statement, which was unaccompanied by evidence, the appellant 
again requested service connection for prostate cancer.  At 
the Board hearing, the appellant also raised the issue of 
entitlement to service connection for tinnitus.  These issues 
are referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant provided testimony, as noted above, before the 
undersigned Veterans Law Judge (VLJ) in December 2009.  
During that hearing, the appellant averred that since last 
being seen by VA medical personnel, his service-connected 
bilateral hearing loss had become more severe.  Pursuant to 
VA's duty to assist, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Where a claimant 
asserts that the disability in question has increased in 
severity since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board therefore finds 
that a comprehensive VA examination is necessary to address 
the current level of the appellant's service-connected 
bilateral hearing loss.  

The remaining four issues, those involving service 
connection, all stem from the appellant's assertions that he 
was sent on temporary duty (TDY) orders to Ton Son Nhut Air 
Base, in the Republic of Vietnam, in support of a mission of 
the 772nd Tactical Airlift Squadron.  He has maintained that 
as a result of that mission, where he served as an aircraft 
maintenance mechanic, he was transported to Ton Son Nhut Air 
Base and was exposed to chemical dioxins.  He has asserted 
that as a result of that exposure, he has developed type II 
diabetes mellitus, hypertension, and throat cancer.  His 
service records do not corroborate that he was TDY to 
Vietnam.  He has also reported that he was exposed to agent 
orange through the handling of aircraft equipment and working 
as an aircraft mechanic on cargo planes that were flying back 
and forth to Vietnam.  See Statement in Support of Claim 
dated December 5, 2006.  He also stated therein that he was 
scheduled for an Agent Orange examination on January 30, 
2007.  In light of the assertion that he was exposed to Agent 
Orange on planes and equipment, a VA examination should be 
scheduled on remand.  

With respect to his claim involving PTSD, the service 
treatment records show that the Veteran had a psychological 
evaluation in service.  As he has not yet been afforded a VA 
examination to determine if he currently has a psychiatric 
disorder that was incurred in service, one should be 
scheduled on remand.  

The record also indicates that the examiner who diagnosed the 
appellant as having PTSD never mentioned which stressor 
reported by the appellant resulted in the development of 
PTSD.  The Board notes that the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held in 
West v. Brown, 7 Vet. App. 70 (1994), in effect, that a 
psychiatric evaluation based upon an incomplete or 
questionable history is inadequate for rating purposes and 
frustrates the efforts of judicial review.

The Veteran reported in his original claim that he began 
receiving treatment at the Nashville VA Medical Center 
beginning in 1999.  However, VA medical records in the claims 
folder date from February 2005.  On remand, VA medical 
records should be requested for the period of time from 1999 
to February 2005.  

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should attempt to obtain 
relevant VA medical records from the 
Nashville facility pertaining to the 
appellant that are dated from 1999 to 
February 2005, as well as a copy of an 
Agent Orange examination that was 
scheduled for January 30, 2007.  

2.  Thereafter, the RO/AMC should 
schedule a VA psychiatric examination to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by an in-service 
stressor(s) found to be established for 
the record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
appellant does not suffer from PTSD, but 
instead suffers from another psychiatric 
disorder, such as depression, the 
examiner must proffer an opinion [more 
than likely, less than likely, or as 
likely as not] as to whether any of the 
non-PTSD condition is related to or 
caused by or aggravated by the 
appellant's military service or any 
incident therein.  The examiner's 
attention is directed to the psychiatric 
evaluation that was conducted while the 
appellant was on active duty.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The entire claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner must specifically note in the 
examination results that the claims 
folder has been reviewed.  

3.  The RO/AMC should schedule the 
appellant for a the appropriate VA 
examination(s) in order to determine 
whether the appellant now suffers from 
diabetes, hypertension, and residuals of 
carcincoma of the throat and, if so, 
whether they are related to service.  The 
complete claims folder and this remand 
are to be made available to the examiner 
before the examination, and the examiner 
must indicate that he or she has reviewed 
the claims folder.

The examiner is asked to express an 
opinion concerning whether the appellant 
suffers from diabetes, hypertension, and 
residuals of carcincoma of the throat, 
and the etiology of the claimed 
disorders.  The examiner is asked to 
state whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that any such disorder is 
related to service, to include as a 
result of reported exposure to planes and 
equipment that had flown to and from 
Vietnam.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  

4.  The RO/AMC should schedule the 
appellant for a VA audiological 
examination in order to determine the 
severity of the appellant's service-
connected bilateral hearing loss.  The 
complete claims folder and this remand 
are to be made available to the examiner 
before the examination, and the examiner 
must indicate that he or she has reviewed 
the claims folder. 

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO/AMC should 
readjudicate the claim for an increased 
evaluation for bilateral hearing loss and 
service connection.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The purpose of the examinations 
requested in this remand is to obtain information or evidence 
(or both), which may be dispositive of the appeal.  
Therefore, the appellant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


